Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Lawrence Nance filed a petition for an original writ of habeas corpus challenging his 1993 conviction for first degree murder of a United States Postal Service employee, in violation of 18 'U.S.C. §§ 1111, 1114 (2014). This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from the general rule. Moreover, we find that the interests of justice would not be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2012). Accordingly, we deny Nance leave to proceed in forma pauperis and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.